Matter of Clinton (2018 NY Slip Op 02323)





Matter of Clinton


2018 NY Slip Op 02323


Decided on April 4, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SANDRA L. SGROI, JJ.


2006-00152

[*1]In the Matter of David Clinton, a suspended attorney. (Attorney Registration No. 1946003) 



 

DECISION & ORDER
Motion by David Clinton for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Clinton was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on August 3, 1983. By decision and order on application of this Court dated March 10, 2006, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Clinton and the issues raised were referred to the Honorable George Friedman, as Special Referee, to hear and report. By opinion and order of this Court dated August 12, 2008, Mr. Clinton was suspended from the practice of law for a period of five years, commencing September 12, 2008 (see Matter of Clinton, 54 AD3d 104). By decision and order on motion of this Court dated November 3, 2016, Mr. Clinton's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Clinton's character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, David Clinton is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of David Clinton to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court